IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON                    FILED
                               FEBRUARY 2000 SESSION
                                                                       March 15, 2000

                                                                    Cecil Crowson, Jr.
                                                                   Appellate Court Clerk
MARK W. BRYAN,                             )       W1999-01527-CCA-R3-PC
                                           )
              Appellee,                    )       Shelby County Criminal
                                           )
v.                                         )       Petition Post Conviction
                                           )
STATE OF TENNESSEE,                        )       Affirmed and Reversed
                                           )
              Appellant.                   )       No. P-07997 Below
                                           )


                                        JUDGMENT


       Came the appellee, by counsel, and the State, by the Attorney General, and this

case was heard on the record on appeal from the Criminal Court of Shelby County. Upon

consideration thereof, this Court is of the opinion that the judgment of the trial court should

be affirmed and reversed.

       It is, therefore, ordered and adjudged by this Court that the judgment of the trial

court is AFFIRMED and REVERSED, and the case is remanded to the Criminal Court of

Shelby County for execution of the judgment of that court and for collection of costs

accrued below.

       It appearing that the appellee is indigent, costs of this appeal are assessed against

the State of Tennessee.




                                           L. T. LAFFERTY, Senior Judge

                                           JOSEPH M. TIPTON, Judge

                                           DAVID H. WELLES, Judge